Opinion issued December 15, 2020




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00772-CR
                           ———————————
                  IN RE ALFONSO RODRIGUEZ, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Alfonso Rodriguez, has filed a motion for voluntary dismissal of his

petition for writ of mandamus.1 We grant the motion and dismiss this original

proceeding. We dismiss all other pending motions, including relator’s motion for




1
      The underlying case is State of Texas v. Alfonso Saul Rodriguez, cause number
      2238918, pending in the County Criminal Court at Law No. 9 of Harris County,
      Texas, the Honorable Toria Finch presiding.
reconsideration of our denial of his motion to stay the underlying proceedings, as

moot.

                                     PER CURIAM

Panel consists of Justices Goodman, Landau, and Adams.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2